O'Brien, J.:
Were there no evidence other than the letter written by the plaintiff to the defendant and in form accepted by one describing himself as the secretary of the company, and which purports to set forth the terms of the agreement between the parties, we should have serious difficulty in sustaining the ruling made admitting it, without some proof that the person who signed it as secretary of the defendant was in fact such and had the authority express or implied so to bind the defendant. Apart, however, from this letter, there was evidence given from which the arrangement between the parties was clearly shown, if not actually conceded, and, therefore, we need not concern ourselves further with discussing the question as to whether the ruling admitting the letter was or was not erroneous. In this connection what was said by Justice Cullen in the case of Turner v. Kouwenhoven (29 Hun, 232) is applicable. Therein motion to dismiss the complaint at the close of the plaintiff’s case was denied and exception taken, and the defendant then voluntarily introduced evidence which tended to show performance of the contract by the plaintiff, and it was held that “it is unnecessary to consider whether the trial court erred in refusing to dismiss the complaint at the end of the plaintiff’s case. The subsequent evidence cured the error,,if error there was.”
At the close of the testimony herein there was no serious dispute as to the facts, and from them it appears that the plaintiff entered the defendant’s employ as a salesman for the term of one year, at an annual salary of $5,000, payable in monthly installments of $416.66. During the month of October the defendant expressed *482dissatisfaction because of the failure of the plaintiff to obey instructions, and principally in sending for goods to be shipped upon consignment, instead, as directed, of sending for goods only where absolute sales were made. Apart, however, from thus expressing dissatisfaction, no definite action was taken until, finding that in the face of repeated warnings not to pursue that course of dealing, certain goods were ordered which were represented as having been sold absolutely, but which, in fact, the plaintiff had arranged with the purchaser to receive on consignment* the defendant on November seventh, because of this violation of instructions, discharged the plaintiff. ■ Thereupon the plaintiff brought this suit for the amount due him for the month of October and for the seven days in November during which he had been in the defendant’s employ prior to his discharge, for which time he had not been, paidl The jury'found for the full amount -—together with something in addition— and viewing as we must the jury’s verdict as settling any disputed facts in plaintiff’s favor, the question presented for our determination is whether or not the verdict can be legally sustained.
In affirming the judgment in favor of the plaintiff the Appellate Term said: “ The defendant could not retain the plaintiff in its employ and refuse to pay him for his services the amount that it had agreed to pay him. It may be that if it had set up a counterclaim the matters alleged as a defense, it would have been allowed on the trial to show how much it had been damaged by the wrongful acts- of the plaintiff. * * * The plaintiff made out a case. The defendant did not make out a defense. The court should have directed a verdict for the plaintiff at the close of the case.”
With respect to the salary claimed for the month of October, we think that this statement, of the law is entirely accurate ; but our view is different as to the rule to be applied with respect to the seven days of November.. The appellant, in, contending for a reversal of the judgment in its entirety, has referred us to the case of Turner v. Kouwenhoven (100 N. Y. 115). That was an action brought by a servant after the expiration of the term of his.employment, to recover the contract price for his services,-and it was defended upon the ground that the servant had retained, without the consent of the master, and failed to account for, a portion, of the proceeds of sales. It was held that, this alone did not constitute a complete *483defense, and that a failure to pay over the moneys caused by mistake or neglect, in the absence of a provision in the contract covering it, will not defeat a recovery for the contract price less the amount so retained. The appellant relied, however, upon the following statement which is to be found in the opinion in that case:
“ The rule is well settled in this State that if the master, for good and sufficient cause, discharge the servant before the expiration of the term of service; or if the servant, without good cause, quit service before the end of the term, he can recover nothing for the part of the term past, nor for the future. But where the servant has served his full term this rule has no application * *
Upon this statement of the rule the appellant builds up his argument from which he would have us draw the conclusion that the plaintiff could recover nothing even for the month of October. In this, however, the appellant overlooks the fact that what the court was therein discussing was the rule applicable to an entire contract and not to one such as is here involved where, by the terms of the agreement, it was separable to the extent of the payments which, were to be made monthly. The rule undoubtedly is, where the con-\ tract is entire and performance of the entire contract is a condition precedent to the receipt of any money under it, that there the failure of the person to show that he has fully performed the contract or has by the wrongful act of the defendant been prevented from fulfilling it, will bar a recovery even for time actually spent in its part performance. Thus a florist engaged for a season to raise flow^ ers for a spring market and abandoning his contract before the expiration of the term, at which latter time he was to be paid, or an architect employed to plan and direct the construction of a building whose commission was to be paid only when the building is completed, or a sea captain who has undertaken to command a ship between ports. In these and like instances, the contract being entire, the entire performance is a condition precedent to a recovery for services rendered. The same rule, however, does not apply to a contract of ordinary service for a specified time payable in installments where there is nothing in the nature of the work which shows that its entire performance was required and contemplated in order to bind the employer to pay any part of the stated compensation.
In England the rule may be otherwise, for there the doctrine of *484entirety of contract has in some cases been carried to the extent of refusing to allow anything' for services actually rendered under a-contract for a stated period and although.periodical payments were stipulated to be made. A. reference to the cases in this State, however, will show that that rule has never been here applied. In Wood on Master and Servant (2d ed. § 129) it is said: “ In England it is held that when a servant is discharged for a legal cause, no recovery can be had by him for services rendered under the contract; but in this country the rule is otherwise, and when a servant is discharged for any cause he is permitted to recover the value of his services not exceeding the contract price, less such damages as the master has sustained by reason of torts committed by him in the service up to the time of. his discharge.”
In the early case of Tipton v. Feitner (20 N. Y. 429) is,an interesting discussion by Judge Denio of the theory of entirety of contract wherein he says : “ There is another class (of cases) arising out of contracts for services where the party employed agreed to serve for a fixed period * * * and was to be paid by the week or month * * * in which it has been uniformly .held — except in one case where the default was occasioned by the death of the party , employed — that the whole of the service must be performed in order to warrant a recovery. * * * These cases proceed upon the ground that the contracts were entire. * '* * But suppose a contract for a year, the employers agreeing to pay the servant ten dollars at the end of each month, * * * the employer being in arrear for several full months. In such a case I conceive that the servant.should be permitted to recover for the wages earned subject to a recoupment of the master’s damages for the time covered by the breach. I am ignorant of any principle upon which it'could be held that he could not recover anything. It certainly cannot be upon the ground of the non-performance of a condition precedent, for it is absurd to say that under sucha contract serving-the last month was a condition to the payment for the first. * * * In the case of services for periodical payments they must be permitted to recover for the part which, by the terms of the agreement, has become payable upon deducting the damages of the other party in respect to the portion unperformed.”
This rule, was followed in the case of Bowdish v. Briggs (5 App. *485Div. 592) wherein recovery was sought for wages pro rata, tlie defense being that the contract was entire, and it was said: “ If according to the contract there was a month’s pay due and unpaid then, according to the opinion of Judge Demo in Tipton v. Feitner (20 N. Y. 429), a subsequent breach of the contract by the plaintiff would not prevent a recovery by the plaintiff of the amount then due, but the defendant would be left to his remedy by way of recoupment for his damages, if any, for the breach.” And in Clark v. Fernoline Chem. Co. (23 N. Y. St. Repr. 964), where an action was brought for services actually rendered by a discharged employee and the plaintiff recovered, it was said: “ The plaintiff had rendered service and it had been accepted. * * * The case is to be treated as if the plaintiff had rendered service without objection for the entire period for which he had been engaged. The case is, therefore, analogous to one in which the servant did not fully perform or unskillfully performed his contract of employment. In such a case it is now settled that failure to fully perform or unskillful performance is no bar or defense to an action for services rendered, and that the only remedy of the employer in such action is to offset or recoup the damages sustained by him.”
The rule deducible from these as well as from all the cases in this State that we have examined, is that even where a contract is made for a year, but there is provision for periodical payments during the time and the contract in its nature does not necessarily contemplate entire performance as a condition precedent'to compensation, the' servant when discharged for cause is,entitled to recover the amount due for the month or his monthly wages as wages earned, subject to recoupment by the master for any damages' suffered by him by reason of the neglect, unskillfullness or non-performance of the servant. The defendant here not having set up any counterclaim, and it being practically conceded that the plaintiff worked during the whole month of October and at the end of that month there was due and payable the sum of $416.66, his month’s wages, it would, for the reasons given by the learned Appellate Term, have been proper for the trial court to direct for that amount a verdict for the plaintiff.
With respect, however, to recovery for the seven days of the month of November, a distinction is to be observed. Where dur*486ing the month and before the salary becomes due and payable under the contract, a servant is discharged, then under the authorities no recovery in an action such as this can be had for the days in that month during which the services may have been performed, and for the reason that the contract is an entirety as to each month and a recovery for any portion thereof could be had not in an action for wages, but only in an action for damages for breach. Whether rightfully or wrongfully discharged, therefore, the cases hold that the servant’s remedy would be not in a suit to obtain a proportionate amount of the month’s salary as wages due, but rather in an action for a breach of the contract therein to recover upon a quantum meruit. Thus in Arnold, v. Adams (27 App. Div. 348), an action brought to recover wages for a part of a month where the servant was employed for a year with monthly payments, it was said: “ He did not render services for them for the full month, so that in any event he would not be entitled to his month’s salary, having neither performed nor offered to perform services for them during the whole of that period. Having been discharged, however, whether rightfully or wrongfully, he would have no cláim for wages, except for what was due at the time of his discharge; his claim against them would be one for damages for a . breach of their contract. , * *' * The action here is not one for damages, but for the monthly salary of Arnold, and, under the authorities herein referred to, cannot be maintained.” So, too, in Elliott v. Miller (17 N. Y. Supp. 526) it was held (head note): “ Where an employe who'se wages are payable at the end of each month is discharged wrongfully in the middle of a month, he cannot recover in an action for wages, compensation for the services rendered during the first half of that month, but for that purpose must resort to an action for damages.”
It follows from these authorities that the plaintiff, having been discharged on the seventh of November, could not in this action recover for any portion of that month. The respondent insists that the question as to whether he was rightfully or' wrongfully discharged was settled in his favor by the verdict of the jury, and, therefore, that he should be allowed to recover herein. In addition, however, to the cases which we have just cited. and which hold to the contrary, it may be said that the difficulty with the *487plaintiff’s contention is that the case was not presented to the jury upon any such theory, and that if it had been, the verdict would clearly be against the weight of evidence, because there is no serious dispute but that the plaintiff, in violation of his instructions, ordered goods to be shipped from this State to New Orleans, in the far south, where they were received, not as an absolute sale, but on consignment. The failure to obey the defendant’s instructions, which thus resulted in taking from thém possession of their property upon what were at least misrepresentations, was a legal cause justifying the plaintiff’s discharge.
The verdict shows that there was allowed not only a recovery for the month of October and the seven days of November, but something in addition. The complaint alleged expenses incurred by plaintiff, but none were proved on the trial. Our conclusion, therefore, is that the verdict of the jury, so far as it allows the plaintiff compensation for any part of November, or for any amount other than his wages for October, cannot be legally supported upon the record.
It follows that the determination of the Appellate Term affirming the judgment and order appealed from should be reversed and a new trial ordered, with costs to appellant to■ abide event, unless plaintiff stipulates to reduce the judgment as entered upon the verdict to the sum of $521.47, in which event the judgment as so modified and the order denying motion for new trial should be affirmed, without costs upon any of the appeals.
Van Brünt, P. J., Ingraham, McLaughlin and Hatch, JJ,, concurred.
Determination of the Appellate Term reversed and new trial ordered, with costs to appellant to abide event, unless plaintiff stipulates to reduce judgment as entered upon the verdict to the sum of $521.47, in which event judgment as so modified and order denying motion for new trial are affirmed, without costs upon any of the appeals.